Citation Nr: 0716986	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  01-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2006).

3.  Entitlement to Dependents' and Educational Assistance 
(DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
October 1945.  He died in November 1997.  The appellant is 
the veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision (service 
connection for the cause of death) and a June 2000 rating 
decision (DIC under 38 U.S.C.A. § 1318, and Chapter 35 DEA) 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The appellant appeared and testified in December 2001 at a 
videoconference personal hearing before the undersigned 
Veterans' Law Judge.  A transcript of the hearing is 
associated with the claims file. 

This case was remanded by the Board in September 2003 for 
additional development that included obtaining hospital 
treatment records.  

In October 2006, the Board requested medical opinions from 
the Veterans Health Administration (VHA).  Those opinions 
were provided in February 2007, and the case was returned to 
the Board. 


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997; the immediate 
cause of death was listed as chronic obstructive pulmonary 
disease. 

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of his death, the veteran was service-
connected for residual scarring of the right arm due to a 
gunshot wound, rated as 10 percent disabling; residuals of a 
healed fracture of the right ankle, rated as 10 percent 
disabling; a lower left leg scar, rated as 0 percent 
disabling; and residuals of a fracture to the right 
metacarpal, rated as 0 percent disabling. 

4.  The weight of the evidence shows that the veteran's 
service-connected disabilities did not substantially or 
materially contribute to cause the veteran's death, did not 
combine to cause death, and did not aid or lend assistance to 
the production of death.

5.  The veteran was neither rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his last discharge from service 
for a period of not less than 5 years immediately preceding 
his death.


CONCLUSIONS OF LAW

1.  A service-connected disability or disease did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2006). 

2.  The criteria for an award of DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.22, 3.102, 3.159 (2006).

3.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.807, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in March 2004 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefits sought, 
including medical evidence to link the cause of the veteran's 
death and a service-connected disability or service, of what 
VA would do or had done, and what evidence she should 
provide, informed the appellant that it was her 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support her claim, and 
specifically asked the appellant to send in any evidence in 
her possession that pertained to her claim, including all 
medical evidence in her possession.

As noted above, the appellant has been provided with the 
content-complying notice required under the holding in 
Pelegrini prior to the issuance of a January 2006 
Supplemental Statement of the Case.  Although the content-
complying notice was provided subsequent to the initial 
adjudication of this claim, in Mayfield v. Nicholson, No. 02-
1077 (Fed. Cir. 2007) (Mayfield III), the Federal Circuit 
Court held that a Statement of the Case or Supplemental 
Statement of the Case subsequent to the provision by VA of 
adequate notice constituted a readjudication decision after 
the notice that cured any timing problem associated with 
inadequate notice or lack of notice prior to an initial 
adjudication.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because this claim is being denied in this 
Board decision, no effective date will be assigned.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the appellant under the holding in Dingess.  The 
appellant and her representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

Service and VA medical records, VA examination reports and 
medical opinions, various private treatment records and 
medical opinions, records from the US Social Security 
Administration (SSA), and other lay statements and personal 
hearing testimony by the appellant have been associated with 
the record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim, 
including by personal hearing testimony and argument 
submitted by her representative.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  That is, that there was a causal connection.  38 
U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

The appellant contends that the veteran's service-connected 
disabilities were contributing factors in his death.  At a 
personal videoconference hearing before the undersigned 
Veterans' Law Judge in December 2001, the appellant and her 
representative contended that the service-connected 
disabilities that affected the veteran's legs prevented him 
from walking very much or exercising, which in turn 
contributed to cause the veteran's chronic obstructive 
pulmonary disease (COPD). 

The evidence shows that the veteran died on November [redacted], 
1997.  The Certificate of Death listed the immediate cause of 
death as COPD, with no diseases listed as an underlying cause 
of death, that is, as leading to the immediate cause of 
death.  

The appellant was married to the veteran at the time of his 
death.  At the time of his death, the veteran was service-
connected for residual scarring of the right arm due to a 
gunshot wound, rated as 10 percent disabling; residuals of a 
healed fracture of the right ankle, rated as 10 percent 
disabling; a lower left leg scar, rated as 0 percent 
disabling; and residuals of a fracture to the right 
metacarpal, rated as 0 percent disabling.

The medical evidence weighing in favor of the appellant's 
claim includes a February 2000 letter from R. Youens, M.D., 
that the veteran's peripheral arterial disease was associated 
with service-connected disability, and that the bilateral 
above-the-knee amputation "certainly exacerbated" the 
veteran's condition by rendering him less mobile, which 
rendered him more vulnerable to COPD and subsequent 
intercurrent infection.  Dr. Youens indicated in this letter 
that he was not previously aware of the veteran's service-
connected disabilities.  Dr. Youens also wrote that, "if his 
bilateral above knee amputations were in any way connected to 
his service connected disability that this condition 
contributed to his death."  In a September 2000 letter, Dr. 
Youens offered the opinion that the cause of the veteran's 
death was respiratory arrest due to sepsis associated with 
pneumonia and COPD; that the primary diagnosis at the time of 
death should be pneumonia.  

The medical evidence weighing in favor of the appellant's 
claim includes the limited aspect of a February 2007 VHA 
opinion from a VA pulmonary specialist that it was likely 
that the lack of exercise had aggravated the veteran's COPD.

The evidence weighing against the appellant's claim includes 
the Certificate of Death, which does not include any service-
connected disabilities as either causing or contributing to 
the cause of the veteran's death (COPD).   

The evidence weighing against the appellant's claim includes 
post-service diagnoses of Leriche's syndrome and 
atherosclerotic vascular disease (St. Joseph's Hospital 
1975).  VA medical center treatment records from 1984 to 1995 
show non-service-connected severe COPD, rheumatoid arthritis, 
peripheral vascular disease, atherosclerosis, and left and 
right above-the-knee amputations.  Private nursing home 
records dated from 1995 to 1997 that show left and right 
above-the-knee amputations, rheumatoid arthritis, and COPD 
with emphysema, including an acute exacerbation of COPD in 
April 1997.  
 
The evidence weighing against the appellant's claim includes 
records from SSA that show the veteran was granted disability 
benefits from January 1984 for rheumatoid arthritis; show a 
post-service fall from an oil well with broken right leg and 
crushed right wrist; arteriosclerotic heart disease and 
peripheral vascular insufficiency, including obstructed 
abdominal aorta that required graft surgery; that the veteran 
continued to smoke; and X-ray evidence of COPD.  The evidence 
noted that the veteran had artery by pass surgery in 1975.  

The evidence weighing against the appellant's claim includes 
February 2007 VHA opinions from a VA pulmonary specialist and 
VA interim chief of staff, that noted the veteran's service-
connected disabilities, and past history of non-service-
connected COPD, rheumatoid arthritis, severe peripheral 
vascular disease requiring above-the-knee amputations, 
laryngeal carcinoma, and congestive heart failure; and 
included the opinions that it is "highly unlikely" that the 
veteran's service-connected disabilities led to, or 
aggravated, his COPD, which was the proximate cause of death.  
The bases for the opinions included that there was no 
evidence that the COPD was related to service; the veteran 
smoked for about 50 years; the COPD was first diagnosed many 
years after service; the COPD was related to the cumulative 
effects of cigarette smoking or tobacco abuse; the severe 
peripheral vascular disease was also attributed to cigarette 
smoking; and the inability to exercise was not a supervening 
cause of the veteran's COPD. 

Because there is both favorable and unfavorable medical 
evidence, the Board has weighed the medical evidence.  Where, 
as in this veteran's case, there is a  difference of medical 
opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5  Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of  the 
[BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet.  App. 
467, 470-71 (1993); see also Wensch v. Principi, 15 Vet.  
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases); Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v.  
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v.  
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober,  
125 F.3d 1477, 1481 (Fed. Cir. 1997). 

After a review of the evidence of record, in weighing the 
medical and medical opinion evidence, the Board finds that 
weight of the competent medical evidence against the claim, 
including the February 2007 VHA physicians' opinions, are of 
more probative value than the cumulative weight of the 
favorable medical evidence of record because the VHA 
physicians' medical opinions were based on a more thorough 
review of the medical evidence, as well as a more thorough 
review of the facts and medical opinions, and the VHA 
physicians provided bases in support of the opinions 
rendered.  

In considering the weight to assign the favorable evidence, 
the Board notes that the February 2000 letter from R. Youens, 
M.D., is of diminished probative value because it did not 
indicate the basis or bases for his opinion that the 
veteran's peripheral arterial disease was associated with 
service-connected disability.  
Dr. Youens' statement does not refer to any specific service-
connected disabilities, and he even indicated in this letter 
that he was not previously aware of the veteran's service-
connected disabilities.  Dr. Youens so qualified his February 
2000 opinion by stating the opinion in conditional and 
tentative terms of "if" the veteran's bilateral above knee 
amputations were in any way connected to his service 
connected disability, then there would be some contribution 
to his death, that the purported opinion itself is of little 
probative value.  Dr. Youens' purported opinion was based on 
an inaccurate history because it did not include the post-
service history of the veteran falling from an oil derrick 
and suffering compound fracture of the right femur and 
nonunion of the right knee, dislocation of the right wrist, 
fracture of the right wrist with other complications, or 
surgical treatments for these injuries, a post-service 
diagnoses of Leriche's syndrome and atherosclerotic vascular 
disease and related surgical treatment for these 
disabilities.  While an examiner can render a current 
diagnosis based upon his examination of the veteran, the 
Court has held that without a thorough review of the record, 
an opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Moreover, an opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Finally, although Dr. Youens' 
subsequent September 2000 letter noted the history of both 
service-connected and non-service-connected disabilities, the 
September 2000 opinion does not relate the veteran's death to 
service or any service-connected disabilities, but indicates 
that the cause of the veteran's death was respiratory arrest 
due to sepsis associated with (non-service-connected) 
pneumonia and (non-service-connected) COPD.

Although the February 2007 VHA opinion from a VA pulmonary 
specialist was that it was likely that the lack of exercise 
had aggravated the veteran's COPD, the pulmonary specialist's 
opinion was conditioned on, and deferred to, orthopedic 
determination as to whether the veteran's service-connected 
disabilities caused the lack of exercise, and the 
relationship between the service-connected disabilities and 
above-the-knee amputations.  The weight of the competent 
medical evidence, including February 2007 VHA medical opinion 
evidence, shows that the veteran's above-the-knee amputations 
were related to non-service-connected severe peripheral 
vascular disease, which was caused by non-service-connected 
cigarette smoking (tobacco addiction), and peripheral 
vascular disease was not related to his service-connected 
disabilities.  

With regard to the appellant's assertion and testimony that 
the veteran's service-connected disabilities caused or 
aggravated COPD, the Board notes that there is no indication 
that the appellant or her representative possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons such as the appellant 
are competent to testify as to their observations of the 
veteran at any time, and to testify to what the veteran may 
have told them, but they are not considered competent to 
offer medical opinions regarding medical causation or medical 
diagnosis.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

For these reasons, the Board finds that the weight of the 
competent medical evidence demonstrates that the veteran's 
service-connected disabilities of residual scarring of the 
right arm due to a gunshot wound, residuals of a healed 
fracture of the right ankle, a lower left leg scar, and 
residuals of a fracture to the right metacarpal did not 
substantially or materially contribute to cause the veteran's 
death, did not combine to cause death, and did not aid or 
lend assistance to the production of death.  Because a 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, 
there is no reasonable doubt to resolve in the appellant's 
favor, and the claim must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

DIC Benefits

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though he died 
of non-service-connected causes, if the veteran's death was 
not the result of his own willful misconduct and at the time 
of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death.  The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318.

Prior to January 21, 2000, 38 C.F.R. § 3.22 provided for DIC 
under 38 U.S.C.A. 
§ 1318 if the veteran was in receipt of, or "for any reason" 
was not in receipt of, but would have been entitled to 
receive, compensation at the time of death for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death, or 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  See 38 C.F.R. 
§ 3.22(a)(2) (1999).  A number of Court decisions 
interpreting 38 U.S.C.A. 
§ 1318(b) have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
the veteran's death and under the law then applicable or 
subsequently made retroactively applicable.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997); Carpenter v. West, 
11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 
(1998); Cole v. West, 13 Vet. App. 268, 278 (1999).

 In Rodriguez v. Nicholson, 19, Vet. App. 275 (2005), the 
Court held that the January 21, 2000, amendment to 38 C.F.R. 
§ 3.22 to bar the "hypothetical" entitlement theory with 
respect to DIC claims made pursuant to 38 U.S.C. § 1318 is 
not applicable to claims filed prior to January 21, 2000.  In 
this case, because the appellant's claim for compensation 
under 38 U.S.C.A. § 1318 was received in April 1999, the 
Board will consider whether the evidence shows hypothetical 
entitlement to DIC pursuant to 38 U.S.C. § 1318.  In this 
case, the appellant has not contended that the veteran was 
hypothetically entitled to a total disability rating for the 
10 year period prior to his death. 

After a review of the record, the Board finds that the 
veteran was not a prisoner of war, he died more than 5 years 
following his separation from active service, and he was not 
receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  The veteran was never in actual receipt of a 100 
percent disability rating for a service-connected 
disability(ies) for the statutory period of time prior to his 
death, that is, the veteran had neither a service-connected 
disability rated as 100 percent disabling nor any combination 
of service-connected disabilities rated as 100 percent 
disabling for at least 10 years 


prior to his death.  Thus, the veteran is not a "deceased 
veteran" for purposes of applying 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22.  In essence, the facts of this case are not in 
dispute and the law is dispositive.  Accordingly, the claim 
will be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Dependents Educational Assistance

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 
38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

The record shows that, during the veteran's lifetime, his 
service-connected disabilities were not at any time rated as 
100 percent disabling.  Because service connection for the 
cause of the veteran's death is not warranted, and as the 
veteran did not have a service-connected total disability 
that was permanent in nature when he died, the Board 
concludes that the criteria for basic eligibility for DEA 
under Chapter 35, Title 38, United States Code, have not been 
met.  Because the facts of this case are not in dispute, and 
the law is dispositive, the claim will be denied because of 
the absence of legal merit.  See Sabonis, 6 Vet. App. 426




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code, is denied.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


